Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of December 12, 2013, is made by and among Carlisle
Companies Incorporated, a Delaware corporation (“Carlisle”), Carlisle
Corporation, a Delaware corporation (“CC” and together with Carlisle, herein the
“Co-Borrowers”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) for the financial institutions (collectively the “Banks”) party to the
hereinafter-defined Credit Agreement and the undersigned Banks.

 

W I T N E S S E T H:

 

WHEREAS, Carlisle, Carlisle Management Company (“CMC”), the Administrative Agent
and the Banks entered into that certain Third Amended and Restated Credit
Agreement dated as of October 20, 2011 (the “Credit Agreement”);

 

WHEREAS, after the execution of the Credit Agreement, CMC and Carlisle merged,
with Carlisle being the surviving entity;

 

WHEREAS, Carlisle desires to name CC as a co-borrower under the Credit
Agreement; and

 

WHEREAS, the Co-Borrowers, the Administrative Agent and the Banks desire to
enter into this Amendment to, among other things, name CC as a co-borrower under
and extend the term of the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged,
Co-Borrowers, the Administrative Agent and the undersigned Banks do hereby agree
as follows:

 

1.                                      Amendments to the Credit Agreement. 
Effective as of the date of satisfaction of the conditions precedent set forth
in Section 2 below, the parties hereto agree that the Credit Agreement is hereby
amended as follows:

 

(a)                                 The introductory language of the Credit
Agreement is hereby amended to replace the phrase “CARLISLE MANAGEMENT COMPANY,
a Delaware corporation (“CMC” and together with Carlisle, herein the
“Co-Borrowers”)” with the phrase “CARLISLE CORPORATION, a Delaware corporation
(“CC” and together with Carlisle, herein the “Co-Borrowers”)”, and the Credit
Agreement is hereby amended to replace any reference to the defined term “CMC”
appearing therein with the defined term “CC”.

 

(b)                                 Section 1.01 of the Credit Agreement is
hereby amended to insert the following new definitions in the appropriate
alphabetical order:

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Co-Borrower or its subsidiaries from time to time
concerning or relating to bribery or corruption.

 

--------------------------------------------------------------------------------


 

“Business Day” means either Available Currency Business Day, Domestic Business
Day, or Euro-Dollar Business Day, as the context herein requires; provided that
if such context is ambiguous or unclear, the term “Business Day” means Domestic
Business Day.

 

“CDOR Screen Rate” has the meaning set forth in Section 2.08(b)(ii).

 

“Entitled Person” has the meaning set forth in Section 9.18.

 

“FATCA” has the meaning set forth in Section 8.04(a).

 

“First Amendment” means that certain First Amendment to Third Amended and
Restated Credit Agreement dated as of December 12, 2013, by and among the
Co-Borrowers, the Administrative Agent and the Banks party thereto.

 

“Interest Coverage Ratio” has the meaning set forth in Section 5.12.

 

“Leverage Ratio” has the meaning set forth in Section 5.11.

 

“Original Currency” has the meaning set forth in Section 9.18.

 

“Other Currency” has the meaning set forth in Section 9.18.

 

“Patriot Act” has the meaning set forth in Section 9.17.

 

“Ratio Increase” has the meaning set forth in Section 5.11.

 

“Reference Bank” has the meaning set forth in Section 2.08(b)(ii).

 

“Reuters Group” has the meaning set forth in Section 2.08(b)(ii).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State, or the United
Nations Security Council.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or the United Nations Security Council, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.

 

“Screen Rate” has the meaning set forth in Section 2.08(b)(ii).

 

“TARGET2 Day” means a day that the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system (or, if such payment system ceases to
be operative, such other payment system (if any) reasonably determined

 

2

--------------------------------------------------------------------------------


 

by the Administrative Agent to be a suitable replacement) for the settlement of
payments in euro is open for the settlement of payments in Euro.

 

(c)                                  The definition of “Agreement” appearing in
Section 1.01 of the Credit Agreement is amended and restated in its entirety to
read as follows:

 

“Agreement” means this Agreement (as set forth in the introduction hereto), as
the same may from time to time be amended, modified, supplemented or restated,
including, without limitation, by the First Amendment.

 

(d)                                 The definition of “Available Currency
appearing in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

“Available Currency” means the Euro, British Pounds Sterling, Japanese Yen, the
Canadian dollar or any other freely available currency that is (i) a lawful
currency that is readily available and freely transferable and convertible into
Dollars, (ii) available in the London interbank market and (iii) agreed to by
the Administrative Agent and each of the Banks.  The term “Available Currency”,
when used in reference to any Loan or Borrowing, refers to whether such Loan, or
the Loans comprising such Borrowing, are denominated in an Available Currency.

 

(e)                                  The definition of “Consolidated Financial
Liabilities” appearing in Section 1.01 of the Credit Agreement is hereby amended
to replace the defined term “Consolidated Financial Liabilities” from line 1
thereof with the defined term “Consolidated Finance Liabilities”.

 

(f)                                   The definition of “Funding Obligors”
appearing in Section 1.01 of the Credit Agreement is hereby amended to replace
the defined term “Funding Obligors” from line 1 thereof with the defined term
“Funding Obligor”.

 

(g)                                  Clause (1) of the definition of “Interest
Period” appearing in Section 1.01 of the Credit Agreement is hereby amended to
replace the phrase “two weeks or one, three, six or nine months” immediately
after the reference to “Notice of Interest Rate Election and ending” appearing
therein with the phrase “one, three or six months”.

 

(h)                                 Clause (2) of the definition of “Interest
Period” appearing in Section 1.01 of the Credit Agreement is hereby amended to
replace the phrase “two weeks or one, three, six or nine months” immediately
after the reference to “Notice of Interest Rate Election and ending” appearing
therein with the phrase “one, three or six months”.

 

(i)                                     The definition of “Permitted Securitized
Transaction” appearing in Section 1.01 of the Credit Agreement is hereby amended
to replace the defined term “Permitted Securitized Transaction” from line 1
thereof with the defined term “Permitted Securitized Transactions”.

 

(j)                                    The definition of “Quotation Date”
appearing in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

“Quotation Date” means, with respect to any Loan for any Interest Period, (i) if
the currency is British Pounds Sterling, the first day of such Interest Period,
(ii) if the currency is Euro, the day that is two (2) TARGET2 Days before the
first day

 

3

--------------------------------------------------------------------------------


 

of such Interest Period, and (iii) for any other currency, two Available
Currency Business Days prior to the commencement of such Interest Period
(unless, in each case, market practice differs in the relevant market where the
applicable Screen Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

 

(k)                                 The definition of “Revolving Termination
Date” appearing in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“Revolving Termination Date” means December 12, 2018.

 

(l)                                     Article 1 of the Credit Agreement is
hereby amended to insert the following as a new Section 1.05 thereof:

 

“SECTION 1.05.  Calculation of Financial Ratios.  The financial ratios herein,
including without limitation the Leverage Ratio and the Interest Coverage Ratio,
shall be calculated (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
indebtedness or other liabilities of Carlisle or any of its Subsidiaries at
“fair value”, as defined therein and (ii) without giving effect to any treatment
of indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such indebtedness in a reduced or bifurcated manner as described therein, and
such indebtedness shall at all times be valued at the full stated principal
amount thereof.”

 

(m)                             Section 2.08(b)(ii) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(ii)                            Definitions.  As used herein the following
terms have the following meanings:

 

“Available Currency Rate” means, in relation to any Interest Period and the
related Available Currency Borrowing:

 

(A)                               for Loans denominated in Canadian dollars, the
applicable CDOR Screen Rate; or

 

(B)                               for Loans not denominated in Canadian dollars,

 

(i)                                     the applicable Screen Rate; or

 

(i)                                     if no Screen Rate is available for that
Interest Period of that Borrowing, the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Administrative Agent at its
request quoted by the Reference Banks to leading banks in the European interbank
market as of 11.00 am (London time) on the

 

4

--------------------------------------------------------------------------------


 

applicable Quotation Date for the offering of deposits in the applicable
currency and for a period comparable to that interest period.

 

“CDOR Screen Rate” means for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the sum of (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m.,  Toronto local time, on such day and, if
such day is not a Available Currency Business Day, then on the immediately
preceding Available Currency Business Day (as adjusted by Administrative Agent
after 10:00 a.m., Toronto local time, to reflect any error in the posted rate of
interest or in the posted average annual rate of interest) plus (b) 0.10% per
annum; provided that, if such rates are not available on the Reuters Screen CDOR
Page on any particular day, then the Canadian deposit offered rate component of
such rate on that day shall be calculated as the cost of funds quoted by
Administrative Agent to raise Canadian Dollars for the applicable Interest
Period as of 10:00 a.m., Toronto local time, on such day for commercial loans or
other extensions of credit to businesses of comparable credit risk; or if such
day is not a Available Currency Business Day, then as quoted by the
Administrative Agent on the immediately preceding Available Currency Business
Day

 

“Reference Banks” means the Administrative Agent and any other bank or financial
institution appointed as such by the Administrative Agent in consultation with
Carlisle.

 

“Reuters Group” means the division or subsidiary of Thomson Reuters Corporation
providing electronic quotations of rates.

 

“Screen Rate” means the percentage rate per annum displayed for the applicable
Available Currency on the LIBOR01 or LIBOR02 page of the Reuters Group screen as
determined by the Administrative Agent.”

 

(n)                                 Section 2.08(f) of the Credit Agreement is
hereby amended by inserting the following after the first sentence appearing
therein:

 

“The Available Currency Rate in respect of Loans not denominated in Canadian
dollars shall be calculated to include applicable statutory reserve requirements
for eurocurrency liabilities.”

 

(o)                                 The last sentence of Section 2.15 of the
Credit Agreement is hereby amended in its entirety to read as follows:

 

“All other interest and fees shall be computed on the basis of a year of
360 days and paid for the actual number of days elapsed (including the first day
but excluding the last day); except interest computed by reference to the CDOR
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year)

 

5

--------------------------------------------------------------------------------


 

and interest for borrowings denominated in British Pounds Sterling shall be
computed on the basis of a year of 365 days.”

 

(p)                                 Section 3.03 of the Credit Agreement is
hereby amended to replace the word “Sections” appearing immediately before the
number “2.14” appearing therein with the word “Section”.

 

(q)                                 Section 4.12 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“SECTION 4.12.  Anti-Corruption Laws and Sanctions.  Carlisle has implemented
and maintains in effect policies and procedures designed to ensure compliance by
Carlisle, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and Carlisle, its
Subsidiaries and their respective officers and employees and, to the knowledge
of Carlisle, its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects.  Carlisle, any of its
Subsidiaries or any of their respective directors, officers or employees  and,
to the knowledge of Carlisle, any agent of Carlisle or any subsidiary that will
act in any capacity in connection with or benefit from this Agreement, are not
Sanctioned Persons.  No Borrowing or Letters of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.”

 

(r)                                    Section 5.05 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“SECTION 5.05. Compliance with Laws.  Carlisle will comply, and cause each
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, Environmental Laws, ERISA, Anti-Corruption Laws,
applicable Sanctions and the rules and regulations thereunder) except (x) where
the necessity of compliance therewith is contested in good faith by, appropriate
proceedings or (y) where the failure to comply could not reasonably be expected
to have a Material Adverse Effect. Carlisle will maintain in effect and enforce
policies and procedures designed to ensure compliance by Carlisle, its
Subsidiaries and their respective directors, officers, employees and agents
with  Anti-Corruption Laws and applicable Sanctions.”

 

(s)                                   The last sentence of Section 5.08 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“None of such proceeds will be used, directly or indirectly, (i) for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
“margin stock” within the meaning of Regulation U, (ii) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (iii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country or (iv) in any manner that would result in
the violation of  any Sanctions applicable to any party hereto.”

 

6

--------------------------------------------------------------------------------


 

(t)                                    The first sentence of Section 5.11 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“The Leverage Ratio will at no time exceed 3.50 to 1.00; provided, however, that
Carlisle may request, up to two times before the Revolving Credit Termination
Date and upon an acquisition by Carlisle of $200,000,000 or greater, an increase
in the Leverage Ratio to 4.00 to 1.00 (the “Ratio Increase”); provided further
that the Ratio Increase shall only be in effect for three consecutive quarters
following the consummation of such acquisition, after which the Leverage Ratio
will revert back to 3.50 to 1.00.”

 

(u)                                 Section 8.03(a) of the Credit Agreement is
hereby amended to replace the phrase “special deposit, insurance assessment or
similar requirement” immediately before the reference to “against the assets of”
appearing therein with the following phrase:

 

“special deposit, liquidity, insurance assessment or similar requirement
(including any compulsory loan requirement, insurance charge or other
assessment)”

 

(v)                                 Section 8.03(b) of the Credit Agreement is
hereby amended to (x) insert the words “regarding capital or liquidity
requirements” immediately after the reference to “Change in Law” appearing
therein and (y) insert the words “and liquidity” immediately after the reference
to “capital adequacy” appearing therein.

 

(w)                               Section 8.08(c)(ii) of the Credit Agreement is
hereby amended to replace the section reference “Section 2.20(c)” appearing
therein with section reference “Section 8.08(c)”.

 

(x)                                 Section 9.06(c)(i) of the Credit Agreement
is hereby amended to (x) insert the word “eligible” immediately after the
reference to “participations to one or more” appearing therein and (y) insert
the word “eligible” immediately before the reference to “entities” appearing
therein.

 

(y)                                 Section 9.17 of the Credit Agreement is
hereby amended to replace all references to the defined term “Act” appearing
therein with the defined term “Patriot Act”.

 

(z)                                  Schedule 1.01 of the Credit Agreement is
hereby replaced in its entirety with Annex I to this Amendment.

 

(aa)                          Schedule 1.01(a) of the Credit Agreement is hereby
replaced in its entirety with Annex II to this Amendment.

 

(bb)                          Schedule 1.01(b) of the Credit Agreement is hereby
deleted in its entirety.

 

(cc)                            Schedule 4.09 of the Credit Agreement is hereby
replaced in its entirety with Annex III to this Amendment.

 

2.                                      Available Currency Commitment and
Revolving Commitment.  On the First Amendment Effective Date (as defined below),
the Available Currency Commitment and the Revolving Commitment of each Bank
shall be as set forth on Annex I to this Amendment.  Each Bank hereby consents
and agrees to the Available Currency Commitment and the Revolving Commitment set
forth on Annex I to this Amendment.

 

7

--------------------------------------------------------------------------------


 

3.                                      Pricing Schedule.  On the First
Amendment Effective Date, the Pricing Schedule shall be as set forth on Annex II
to this Amendment.  Carlisle consents and agrees to the Pricing Schedule set
forth on Annex II to this Amendment.

 

4.                                      Conditions Precedent.  This Amendment
shall not become effective until the date on which each of the following
conditions is satisfied:

 

(a)                                 a counterpart of this Amendment signed on
behalf of each party hereto or written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Amendment;

 

(b)                                 an opinion of Steven J. Ford, Esq., Vice
President, Secretary and General Counsel of Carlisle, substantially in the form
of Exhibit A hereto and covering such additional matters relating to the
transactions contemplated hereby as the Required Banks may reasonably request;

 

(c)                                  all fees and other amounts due and payable
on or prior to the First Amendment Effective Date, including, without
limitation, the upfront fees Carlisle and the Administrative Agent have agreed
to pay to each Bank;

 

(d)                                 all documents the Administrative Agent may
reasonably request relating to the existence of the Co-Borrowers, the corporate
authority for and the validity of the Loan Documents and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent;

 

(e)                                  all Governmental Authority and third party
approvals necessary or, in the discretion of the Administrative Agent, advisable
in connection with the financing contemplated hereby and the continuing
operations of the Co-Borrowers and their respective subsidiaries shall have been
obtained and be in full force and effect; and

 

(f)                                   all documentation and other information
required by regulatory authorities with respect to the Co-Borrowers under
applicable Anti-Terrorism Laws and Anti-Corruption Laws, including without
limitation the Patriot Act, in each case at least 5 Business Days in advance of
the First Amendment Effective Date.

 

The Administrative Agent shall promptly notify Carlisle and the Banks of the
date when all documents required to be delivered as a condition to the
effectiveness of this Amendment have been delivered (the “First Amendment
Effective Date”) and such notice shall be conclusive and binding on all parties
hereto. The execution of this Amendment by the Co-Borrowers shall be deemed to
be a representation and warranty by Carlisle on the First Amendment Effective
Date as to the facts specified in clauses (c), (d) and (e) of Section 3.02 of
the Credit Agreement.

 

5.                                      Representations and Warranties of
Carlisle.  Carlisle hereby represents and warrants as follows:

 

(a)                                 This Amendment and the Credit Agreement as
amended hereby constitute legal, valid and binding obligations of the
Co-Borrowers, enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and

 

8

--------------------------------------------------------------------------------


 

(b)                                 As of the date hereof and after giving
effect to the terms of this Amendment, (i) no Default or Event of Default has
occurred and is continuing and (ii) the representations and warranties of
Carlisle set forth in the Credit Agreement are true and correct on and as of the
date hereof.

 

6.                                      Ratification. Except as expressly
amended hereby, the Loan Documents shall remain in full force and effect. The
Credit Agreement, as hereby amended, and all rights and powers created thereby
or thereunder and under the other Loan Documents are in all respects ratified
and confirmed and remain in full force and effect.

 

7.                                      Definitions and References.  Any term
used in this Amendment that is defined in the Credit Agreement shall have the
meaning therein ascribed to it.  The terms “Agreement” and “Credit Agreement” as
used in the Loan Documents or any other instrument, document or writing
furnished to the Administrative Agent or the Lenders by the Borrower and
referring to the Credit Agreement shall mean the Credit Agreement as hereby
amended.

 

8.                                      Governing Law.  This Amendment shall be
construed in accordance with and governed by the laws of the State of New York.

 

9.                                      Miscellaneous.  This Amendment (a) shall
be binding upon and inure to the benefit of the Co-Borrowers, the Administrative
Agent and the Banks and their respective successors and assigns (provided,
however, no party may assign its rights hereunder except in accordance with the
Credit Agreement), (b) may be modified or amended only in accordance with the
Credit Agreement, (c) may be executed in several counterparts, and by the
parties hereto on separate counterparts, and each counterpart, when so executed
and delivered, shall constitute an original agreement, and all such separate
counterparts shall constitute but one and the same agreement, and (d) together
with the other Loan Documents, embodies the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, consents and understandings relating to such subject matter. 
Delivery of an executed counterpart of a signature page to this Amendment by
telecopy or as an attachment to an email shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CARLISLE COMPANIES INCORPORATED CARLISLE CORPORATION

 

 

 

 

 

By:

/s/ Steven Ford

 

 

Steven Ford, Chief Financial Officer

 

Signature Page
to
First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Antje B. Focke

 

 

Antje B. Focke, Senior Underwriter

 

Signature Page
to
First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Bank

 

 

 

 

 

By:

/s/ Scott Santa Cruz

 

 

Scott Santa Cruz, Managing Director

 

Signature Page
to
First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Bank

 

 

 

 

 

By:

/s/ Mike Delaney

 

 

Mike Delaney, Director

 

Signature Page
to
First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Bank

 

 

 

 

 

By:

/s/ Johnetta Bush

 

 

Johnetta Bush, Vice President

 

Signature Page
to
First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Bank

 

 

 

 

 

By:

/s/ George Stoecklein

 

 

George Stoecklein, Director

 

Signature Page
to
First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as a Bank

 

 

 

 

 

By:

/s/ David Lim

 

 

David Lim, Authorized Signatory

 

Signature Page
to
First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

T.D. BANK, N.A., as a Bank

 

 

 

 

 

By:

/s/ Bernadette Collins

 

 

Bernadette Collins, Senior Vice President

 

Signature Page
to
First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

By:

/s/ Russ Fallis

 

 

Russ Fallis, Vice President

 

Signature Page
to
First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

By:

/s/ Jessica F. Sidhom

 

 

Jessica F. Sidhom, Vice President

 

Signature Page
to
First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Opinion of
Counsel for the Co-Borrowers

 

December 12, 2013

 

To the Banks and the Administrative Agent
Referred to Below
c/o JPMorgan Chase Bank, N.A., as Administrative Agent
13777 Ballantyne Corporate Place
Charlotte, NC 28277

 

Dear Sirs:

 

I am Vice President, Secretary and General Counsel of Carlisle Companies
Incorporated (“Carlisle”) and Secretary of Carlisle Corporation (“CC” and
together with Carlisle, herein the “Co-Borrowers”), and in my capacity as an
employee of Carlisle, I have participated in the execution and delivery of the
First Amendment (the “First Amendment”) to Third Amended and Restated Credit
Agreement dated as of December 12, 2013 among the Co-Borrowers, the Banks party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Credit
Agreement”).  Terms defined in the First Amendment are used herein as therein
defined.  This opinion is being rendered to you pursuant to Section 4 of the
First Amendment.

 

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.

 

The opinions expressed in this letter are limited to the laws of the States of
New York and Delaware and the Federal laws of the United States of America.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1.                                      Each Co-Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware
and has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

 

2.                                      The execution, delivery and performance
by each Co-Borrower of the First Amendment are within the corporate powers of
each Co-Borrower, have been duly authorized by all necessary corporate action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the certificate of incorporation
or by—laws of either Co-Borrower or of any agreement, judgment, injunction,
order, decree or other instrument binding upon Carlisle or any of Carlisle’s
Material Subsidiaries or result in the creation or imposition of any Lien on any
asset of Carlisle or any of Carlisle’s Material Subsidiaries.

 

3.                                      The Credit Agreement as amended by the
First Amendment constitutes a valid and binding agreement of each Co-Borrower
constitutes a valid and binding obligation of each Co-Borrower,

 

Exhibit A

to

First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

in each case enforceable in accordance with its terms except as the same may be
limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and by general principles of equity.

 

4.                                      There is no action, suit or proceeding
pending against, or to the best of our knowledge threatened against or
affecting, Carlisle or any of Subsidiaries of Carlisle before any court or
arbitrator or any governmental body, agency or official, in which there is a
reasonable possibility of an adverse decision which could materially adversely
affect the business, consolidated financial position or consolidated results of
operations of Carlisle and Carlisle’s Consolidated Subsidiaries, considered as a
whole, or which in any manner draws into question the validity of the First
Amendment.

 

5.                                      Each of Carlisle’s corporate
Subsidiaries is a corporation validly existing and in good standing under the
laws of its jurisdiction of incorporation, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted except where the failure to have such
powers, licenses, authorizations, consents or approvals could not reasonably be
expected to have a Material Adverse Effect.

 

 

Very truly yours,

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Commitments

 

Bank

 

Available
Currency 
Commitment

 

Revolving 
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

41,093,750

 

$

82,187,500

 

Wells Fargo Bank, N.A.

 

$

41,093,750

 

$

82,187,500

 

Bank of America, N.A.

 

$

41,093,750

 

$

82,187,500

 

SunTrust Bank

 

$

41,093,750

 

$

82,187,500

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd

 

$

31,875,000

 

$

63,750,000

 

Mizuho Bank, Ltd.

 

$

31,875,000

 

$

63,750,000

 

T.D. Bank, N.A.

 

$

31,875,000

 

$

63,750,000

 

HSBC Bank USA, National Association

 

$

20,000,000

 

$

40,000,000

 

PNC Bank, National Association

 

$

20,000,000

 

$

40,000,000

 

Total Commitments

 

$

300,000,000.00

 

$

600,000,000.00

 

 

Annex I
to
First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX II

 

Pricing Schedule

 

Each of “Euro—Dollar Margin”, “Base Margin”, and “Facility Fee Rate” means, for
any date, the rate per annum set forth below in the row opposite such term and
in the column corresponding to the Pricing Level that applies at such date:

 

Margin

 

Level I

 

Level
II

 

Level
III

 

Level
IV

 

Level V

 

Level VI

 

Euro—Dollar Margin

 

0.825

%

0.925

%

1.125

%

1.325

%

1.525

%

1.725

%

Base Margin

 

0.00

%

0.00

%

0.125

%

0.325

%

0.525

%

0.725

%

Facility Fee Rate

 

0.05

%

0.075

%

0.125

%

0.175

%

0.225

%

0.275

%

 

For purposes of this Schedule, the following terms have the following meanings:

 

“Level I” applies at any date if, at such date, Carlisle’s senior unsecured bank
or other unsecured senior debt is rated A- or higher by S&P or A3 or higher by
Moody’s.

 

“Level II” applies at any date if, at such date, Carlisle’s senior unsecured
bank or other unsecured senior debt is rated BBB+ by S&P or Baa1 by Moody’s.

 

“Level III” applies at any date if, at such date, Carlisle’s senior unsecured
bank or other unsecured senior debt is rated BBB by S&P or Baa2 by Moody’s.

 

“Level IV” applies at any date if, at such date, Carlisle’s senior unsecured
bank or other unsecured senior debt is rated BBB— by S&P or Baa3 by Moody’s.

 

“Level V” applies at any date if, at such date, Carlisle’s senior unsecured bank
or other unsecured senior debt is rated BB+ by S&P or Bal by Moody’s.

 

“Level VI” applies at any date, if at such date, no other Pricing Level applies.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV, Level V or Level VI applies at any date.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw—Hill
Companies, Inc.

 

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured bank debt of Carlisle without third—party
credit enhancement and any rating assigned to any other debt security of
Carlisle shall be disregarded.  The rating in effect at any date is that in
effect at the close of business on such date.  The applicable “Pricing Level”
for purposes of this definition shall be the Pricing Level set forth above which
corresponds with such credit ratings.  In the event the ratings assigned by S&P
or Moody’s fall in different Pricing Levels, the Pricing Level to be used shall
be the Pricing Level containing the highest rating; provided that if the
difference is more than one full rating category (with changes in the +, - or
numerical modifiers associated with the ratings being considered one full rating
category for purposes of this proviso), the Pricing Level to be used shall be
the Pricing Level

 

Annex II
to
First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

containing the rating which is one above the lowest rating assigned.  If the
rating system of S&P or Moody’s shall change or if S&P and Moody’s both no
longer rate the unsecured senior bank debt of Carlisle, the parties hereto shall
negotiate in good faith to amend the references to specific ratings in this
definition (including by way of substituting another rating agency mutually
acceptable to Carlisle and the Administrative Agent for the rating agency with
respect to which the rating system has changed) to reflect such changed rating
system, and if an agreement with Carlisle on this point cannot be reached, the
Administrative Agent, acting in good faith, shall determine the applicable
Pricing Level.  Pending agreement on such amendment or the Administrative
Agent’s determination, the rating in effect immediately prior to such change
will be used in determining the Pricing Level hereunder.  As of the Closing
Date, the Pricing Level is Level III.

 

--------------------------------------------------------------------------------


 

ANNEX III

 

Material Subsidiaries

 

Carlisle Companies Incorporated

Carlisle Brake & Friction, Inc.

Friction Products Co.

Carlisle Corporation

Carlisle Transportation Products, Inc.

Carlisle Construction Materials Incorporated

Carlisle Coatings & Waterproofing Incorporated

Carlisle TPO, Inc.

Carlisle Interconnect Technologies, Inc.

Carlyle Holdings, Inc.

Carlisle Insurance Company

Carlisle FoodService Products Incorporated

Carlisle Industrial Brake & Friction, Inc.

Carlisle International BV

Carlisle Holding Ltd.

Carlisle Asia Pacific Ltd.

Carlisle Brake Products (Hangzhou) Co. Ltd.

Carlisle (Meizhou) Rubber Products Co. Ltd.

CSL Manufacturing CV

Carlisle Canada

S. K. Wellman SpA

Carlisle Holdings GmbH

Carlisle Construction Materials GmbH

CSL International CV

Carlisle Holdings BV
Tri-Star Electronics International, Inc.
Carlisle Interconnect Technologies (Dongguan) Co., Ltd.
Hertalan Holding BV

 

Annex III
to
First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------